PEARSON, J.

                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



SCOTTSDALE SURPLUS LINES                       )
INSURANCE COMPANY,                             )     CASE NO. 1:19CV0050
                                               )
              Plaintiff,                       )
                                               )     JUDGE BENITA Y. PEARSON
              v.                               )
                                               )
KEYSTONE AUTO SALES, et al.,                   )     MEMORANDUM OF OPINION
                                               )     AND ORDER
              Defendants.                      )     [Resolving ECF No. 26]



       Pending is Plaintiff Scottsdale Surplus Line Insurance Company’s (“Scottsdale”) Motion

for Summary Judgment (ECF No. 26), filed on June 11, 2019. On July 16, 2019, the Yoder

Family1 filed a Notice (ECF No. 29) that they do not intend to submit a memorandum in

opposition to the motion. The Court conducted a Telephonic Case Management Conference on

August 5, 2019, at which time the Court ordered that Defendants Keystone Auto Sales

(“Keystone Auto”) and Keystone Transportation, LLC (“Keystone Transportation”) (collectively

“Keystone”) file a memorandum in opposition to the motion on or before August 9, 2019. See

Minutes dated August 5, 2019. To date, Keystone has not submitted a memorandum in




       1
         Defendants Daniel Yoder, Susie Yoder, Leroy Yoder, Lorene Yoder, Clara
Yoder, I.Y., a minor by and through his parent and guardian Daniel Yoder, L.Y., a minor
by and through her parent and guardian Daniel Yoder, A.Y., a minor by and through his
parent Daniel Yoder, and Mary Schlabach.
(1:19CV0050)

opposition. Therefore, the motion is unopposed.2 The Court has been advised, having reviewed

the record, the motion, and the applicable law. For the reasons set forth below, the motion is

granted.

                                                 I.

       On January 8, 2019, Scottsdale filed this liability insurance coverage action for

declaratory relief in this Court. See Complaint (ECF No. 1). On March 22, 2019, the Yoder

Family filed an Answer and Counterclaim (ECF No. 12). The Yoder Family are plaintiffs in an

underlying personal injury action pending in the Marion County, Ohio Court of Common Pleas.

Yoder v. Lydick, No. 2018 CV 0639.3 Scottsdale is currently defending Keystone and Defendant

Becky Porter4 in connection with the underlying action under a reservation or rights to disclaim

coverage. Declaration of Dennis Clair (ECF No. 27-2) at PageID #: 316, ¶ 7; Letter dated

December 13, 2018 (ECF No. 27-2) at PageID #: 320-24.

       Keystone Auto regularly provided transportation services for a fee to members of the

Amish Community. Examination Under Oath of Regis Skiffington (ECF No. 27-1) at PageID #:

260. On March 11, 2018, members of the Yoder Family were injured while occupying a 2005

Chevy Express passenger van driven by Ms. Porter, which was under the control of Keystone,


       2
          It is the law of the Sixth Circuit that Fed. R. Civ. P. 56 requires a court, even
where a motion for summary judgment is unopposed, to determine that the moving party
has established a right to relief as a matter of law and that no genuine issue of material
fact exists before the court can award summary judgment. Donlin v. Watkins, 814 F.2d
273, 277 (6th Cir. 1987); Kendall v. Hoover Co., 751 F.2d 171, 173-74 (6th Cir. 1984).
       3
          On August 5, 2019, the Court was informed by Brandi L. Staley, one of the
attorneys for the Yoder Family, that the underlying lawsuit was settling.
       4
         On April 3, 2019, default was entered in favor of Scottsdale against Ms. Porter.
See Entry of Default (ECF No. 14).

                                                 2
(1:19CV0050)

when it collided with a vehicle driven by Dan Lydick on U.S. Route 23 in Marion County. The

Chevrolet Express van was consigned to Keystone Auto, a car lot engaged in the business of

selling automobiles. ECF No. 27-1 at PageID #: 251, 279. Keystone Auto was providing

transportation services to the Yoder Family for a fee at the time of the collision. ECF No. 27-1 at

PageID #: 261, 288.

                                                 II.

       Summary judgment is appropriately granted when the pleadings, the discovery and

disclosure materials on file, and any affidavits show “that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

see also Johnson v. Karnes, 398 F.3d 868, 873 (6th Cir. 2005). The moving party is not required

to file affidavits or other similar materials negating a claim on which its opponent bears the

burden of proof, so long as the movant relies upon the absence of the essential element in the

pleadings, depositions, answers to interrogatories, and admissions on file. Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). The moving party must “show that the non-moving party has

failed to establish an essential element of his case upon which he would bear the ultimate burden

of proof at trial.” Guarino v. Brookfield Twp. Trustees., 980 F.2d 399, 403 (6th Cir. 1992).

       Once the movant makes a properly supported motion, the burden shifts to the non-moving

party to demonstrate the existence of genuine dispute. An opposing party may not simply rely on

its pleadings. Rather, it must “produce evidence that results in a conflict of material fact to be

resolved by a jury.” Cox v. Ky. Dep’t. of Transp., 53 F.3d 146, 150 (6th Cir. 1995). The

non-moving party must, to defeat the motion, “show that there is doubt as to the material facts

and that the record, taken as a whole, does not lead to a judgment for the movant.” Guarino, 980

                                                  3
(1:19CV0050)

F.2d at 403. In reviewing a motion for summary judgment, the court must view the evidence in

the light most favorable to the non-moving party when deciding whether a genuine issue of

material fact exists. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-88

(1986); Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970).

       The United States Supreme Court, in deciding Anderson v. Liberty Lobby, Inc., 477 U.S.

242 (1986), stated that in order for a motion for summary judgment to be granted, there must be

no genuine issue of material fact. Id. at 248. The existence of some mere factual dispute

between the parties will not defeat an otherwise properly supported motion for summary

judgment. Scott v. Harris, 550 U.S. 372, 380 (2007). A fact is “material” only if its resolution

will affect the outcome of the lawsuit. In determining whether a factual issue is “genuine,” the

court must decide whether the evidence is such that reasonable jurors could find that the

non-moving party is entitled to a verdict. Id. Summary judgment “will not lie . . . if the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.” Id. To withstand

summary judgment, the non-movant must show sufficient evidence to create a genuine issue of

material fact. Klepper v. First Am. Bank, 916 F.2d 337, 342 (6th Cir. 1990). The existence of a

mere scintilla of evidence in support of the non-moving party’s position ordinarily will not be

sufficient to defeat a motion for summary judgment. Id.

                                               III.

       Scottsdale issued to Regis Skiffington DBA: Keystone Auto Sales a garage insurance

policy, No. CGH0000156, for the May 3, 2017 to May 3, 2018 policy period (“Policy”). ECF

No. 1-1; ECF No. 27-2 at PageID #: 316, ¶ 5.




                                                4
(1:19CV0050)

       Scottsdale moves the Court to declare that it has no duty to defend or indemnify Keystone

and/or Ms. Porter in connection with the underlying personal injury action. It argues that

coverage is precluded by (1) the Livery Exclusion under the Covered Autos Liability Coverage

Part and (2) the Auto Exclusion under the General Liability Coverages in the Policy. The Court

concludes these exclusions in the Policy entirely preclude coverage, which in turn, bar any duty

to defend or indemnify Plaintiff could even arguably have to Keystone and/or Ms. Porter.

       Scottsdale also moves the Court to find the Yoder Family’s Counterclaim (ECF No. 12)

has no merit because the application of the two exclusions prelude the Yoder Family’s

entitlement to benefits under the Policy.

                                                 A.

       The Livery Exclusion applies since it is undisputed that the Yoder Family was being

charged a fee for the ride. The Public Or Livery Passenger Conveyance And On-demand

Delivery Services Exclusion (CA 23 45 11 16), which modifies the Covered Autos Liability

Coverage subpart, states there is no coverage available for injury involving a covered auto while

the auto is being used as a livery conveyance for passengers. It provides in pertinent part:

       A.      Changes In Covered Autos Liability Coverage

               The following exclusion is added:

               Public Or Livery Passenger Conveyance And On-demand Delivery
               Services

               This insurance does not apply to any covered “auto” while being used:

               1.      As a public or livery conveyance for passengers. . . .

                                             *   *    *



                                                 5
(1:19CV0050)

ECF No. 1-1 at PageID #: 86. There is no material difference between a limousine service or

charter bus -- classic livery vehicles -- and the service offered by Keystone Auto.

       In Niemeyer v. Western Reserve Mutual Casualty Co., No. 12-09-03, 2010 WL 1531371

(Ohio App. 3rd Dist. April 19, 2010), the injured defendants argued the “public or livery

conveyance” exclusion was inapplicable because the chartered bus was not being held out to the

public at the time of the accident since it was exclusively used by the university baseball team.

Id. at *6. The Ohio Court of Appeals held that a chartered bus was being used as a “livery

conveyance” at the time of the accident, such that the business exclusion provision of the

personal umbrella liability policy excluded coverage. Id. at *7.

       Plaintiff cites cases from other courts outside of Ohio that have reached similar

conclusions with respect to livery exclusions. In Morris v. Buttney, 606 N.W.2d 626 (Wis. Ct.

App. 1999), the appellate court found a “public or livery conveyance” exclusion applicable to the

delivery of packages for one client because the services were still available to the general public,

and affirmed summary judgment for the insurer. Id. at 631. Likewise, in Hunt Leasing Corp. v.

Universal Underwriters Ins. Co., 506 N.Y.S.2d 886, 887(N.Y. App. Div. 1986), the court held

that an automobile liability insurer had no duty to defend or indemnify an insured in connection

with an underlying tort action because the policy excluded from coverage vehicles which were

“being used as public or livery conveyance,” i.e., a taxicab.

       Mr. Skiffington never placed any limitation on the transportation services Keystone Auto

provided. Therefore, as the services offered by Keystone Auto were similar to a charter bus or

limousine company, the Livery Exclusion applies to the underlying lawsuit and bars any duty to

defend or indemnify Keystone and/or Ms. Porter.

                                                 6
(1:19CV0050)

                                                  B.

       The Auto Exclusion under the General Liability Coverages also applies because the

Yoder Family’s claim necessarily results from the use and operation of the Chevrolet Express

van by Keystone and Ms. Porter. This exclusion is found under the Bodily Injury And Property

Damage Liability subpart, and states as follows:

       g.      Aircraft, Auto Or Watercraft

               “Bodily injury” . . . arising out of the ownership, maintenance, use or
               entrustment to others of any . . . “auto” . . . owned or operated by or rented
               or loaned to any “insured”. Use includes operation. . . .

               This exclusion applies even if the claims against any “insured” allege
               negligence or other wrongdoing in the supervision, hiring, employment,
               training or monitoring of others by that “insured”, if the “accident” which
               caused the “bodily injury” . . . involved the ownership, maintenance, use
               or entrustment to others of any . . . “auto” . . . that is owned or operated by
               or rented or loaned to any “insured”.

                                              *    *   *

ECF No. 1-1 at PageID #: 42.

       The Court concludes the Auto Exclusion entirely precludes coverage under the Policy’s

General Liability subpart because the Chevrolet Express van was loaned to Keystone Auto and

was being operated by or on behalf of Keystone Auto at the time of the collision. While this

issue has not been explicitly addressed by the Sixth Circuit or state courts in Ohio, other courts

have concluded that the “loaned” requirement in the Auto Exclusion is satisfied by the

consignment of a vehicle to an insured. In Scottsdale Insurance Co. v. Thornton, 300 F. Supp.3d

1233 (E.D. Wash. 2018), Scottsdale filed a declaratory judgment action against its insured store

owner, other insurers, and administrators of the estate of a two-year-old child who was killed



                                                   7
(1:19CV0050)

when the insured accidentally ran over the child with a U-Haul moving truck consigned to his

store. Scottsdale sought a determination that it was not required to provide coverage in a

state-court wrongful death action arising out of the child’s death. The district court held that the

automobile exclusion barred coverage, id. at 1240, and the parking exception to the automobile

exclusion did not apply, id. at 1242-43.

       The expansive reach of the Auto Exclusion can be seen in Thrash v. Motorist Mutual

Insurance Co., No. 19504, 2003 WL 1795579 (Ohio App. 2d Dist. April 4, 2003). In Thrash, the

state court of appeals concluded an auto exclusion applied even though the insured’s trailer was

parked alongside a road at the time of the collision. Merely being parked on the side of the road

was sufficient for the court to find the insured was “exercising dominion and control over the

trailer,” which triggered the exclusion. Id. at *2. Similarly, entrusting the Chevrolet Express van

to Ms. Porter for the purpose of providing transportation services on Keystone Auto’s behalf and

for which Keystone would be paid, satisfies the operation requirement of the Auto Exclusion.

Thus, the Auto Exclusion in the Policy necessarily bars any duty to defend or indemnify

Keystone and/or Ms. Porter under the General Liability Coverages subpart of the Policy because

the Chevrolet Express van was consigned to Keystone Auto at the time of the collision. ECF No.

27-1 at PageID #: 251, 279.

                                                IV.

       Plaintiff’s Motion for Summary Judgment (ECF No. 26) is granted upon the grounds that

there is no genuine issue as to any material fact and the movant is entitled to a judgment as a

matter of law. Final judgment will be entered in favor of Plaintiff and against Defendants on the




                                                  8
(1:19CV0050)

Complaint (ECF No. 1). Final judgment will also be entered in favor of Plaintiff and against the

Yoder Family on the Counterclaim (ECF No. 12).



       IT IS SO ORDERED.


  August 16, 2019                             /s/ Benita Y. Pearson
Date                                        Benita Y. Pearson
                                            United States District Judge




                                               9
